Exhibit 10.1

Certain identified information in this document has been excluded because it is
both (i) not material and (ii) would be competitively harmful if publicly
disclosed, and has been marked with “[***]” to indicate where omissions have
been made.

SECOND AMENDMENT TO INDUSTRIAL FACILITY LEASE

THIS SECOND AMENDMENT TO INDUSTRIAL FACILITY LEASE (this “Second Amendment”) is
made and entered into as of February 26, 2019 by and between TEACHERS’
RETIREMENT SYSTEMS OF ALABAMA, an instrumentality of the State of Alabama, and
EMPLOYEES’ RETIREMENT SYSTEM OF ALABAMA, an instrumentality of the State of
Alabama (collectively, “Landlord”), and FREIGHTCAR ALABAMA, LLC, a Delaware
limited liability company (“Tenant”), and FREIGHTCAR AMERICA, INC., a Delaware
corporation (“Guarantor”).

WHEREAS, Landlord and Navistar, Inc. (“Original Tenant”) entered into that
certain Industrial Facility Lease dated as of September 29, 2011 (the “Original
Lease”) pursuant to which Original Tenant leased from Landlord certain land and
improvements located in the City of Cherokee, County of Colbert and State of
Alabama, commonly known as 1200 Haley Drive, Cherokee, Alabama, and more
particularly described in the Original Lease as the “Leased Premises”; and

WHEREAS, a memorandum of lease with respect to the Original Lease was recorded
in the land records of Colbert County, Alabama on October 25, 2011 in Book 2011,
page 22555; and

WHEREAS, the Original Lease was amended by that certain Amendment to Industrial
Facility Lease and Consent to Sublease dated as of February 19, 2013, by and
among Original Tenant, Landlord and Tenant (as a subtenant); and

WHEREAS, by Assignment and Assumption of Lease dated as of February 28, 2018
(the “Assignment”), Original Tenant assigned to Tenant all of its right, title
and interest in and under the foregoing lease and Tenant accepted said
assignment, said instrument was recorded in the land records of Colbert County,
Alabama on March 6, 2018 in Book 2018, Page 5752 (the Original Lease, as
heretofore amended and assigned, is referred to herein as the “Lease”); and

WHEREAS, by Guaranty dated February 26, 2018 (the “Guaranty”), Guarantor
guaranteed the obligations of Tenant under the Lease; and

WHEREAS, Landlord and Tenant have agreed to extend the term of the Lease,
provide for two extension terms at Tenant’s option, provide for the Tenant’s
right to reduce the amount of property included in the Leased Premises with a
reduction in the amount of rent payable under the Lease, for the extended term
of the Lease, all on the terms and conditions set forth in the Lease, as amended
by this Second Amendment (capitalized terms used herein and not otherwise
defined herein shall have the meaning given to such terms in the Lease).



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the respective covenants and agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of all of which are hereby acknowledged, Landlord and Tenant do
hereby agree as follows:

1.    Estoppel. Landlord hereby represents and warrants that, to Landlord’s
knowledge, as of the date hereof, there are no defaults of Tenant under the
Lease, and no circumstance exists which, if left uncured, would result in a
default of Tenant under the Lease. Tenant hereby represents and warrants that,
to Tenant’s knowledge, as of the date hereof, there are no defaults of Landlord
under the Lease, and no circumstance exists which, if left uncured, would result
in a default of Landlord under the Lease.

2.    Amendment of Lease. The Lease is hereby amended as follows:

(a)    Extension of Initial Term. Section 1.2 of the Lease is hereby amended by
deleting the date “December 31, 2021” and substituting therefor the date
“December 31, 2026”.

(b)    Extension of Extension Term. Section 1.3 of the Lease is hereby amended
and restated as follows:

“Section 1.3 Extension Terms. Tenant shall have the right, upon written notice
to Landlord given no later than June 30, 2025 and provided no Event of Default
shall have occurred and be continuing as of the date of such written notice, to
elect to extend the term of this Lease for an additional term of sixty
(60) months (the “First Extension Term”) upon all of the terms, covenants and
conditions contained in this Lease but at the rental rate specified for the
First Extension Term in Section 4.1(d) below. Further, if such right to the
First Extension Term shall have been elected, Tenant shall have the additional
right, upon written notice to Landlord given no later than June 30, 2030 and
provided no Event of Default shall have occurred and be continuing as of the
date of such written notice, to elect to extend the term of this Lease for a
further additional term of sixty (60) months (the “Second Extension Term”) upon
all of the terms, covenants and conditions contained in this Lease but at the
rental rate specified for the Second Extension Term in Section 4.1(e) below. Any
and all references contained herein to the “Term” shall be deemed to include the
Initial Term, if and as extended pursuant hereto, each such extension, an
“Extension Term”.”

(c)    Reduction in Leased Premises. Article I of the Lease is hereby amended by
adding the following as new Sections 1.5, 1.6, 1.7, 1.8 and 1.9 at the end
thereof:

“Section 1.5 One Time Reduction in Leased Premises. On or before December 31,
2021 (as such date may be accelerated pursuant to Sections 1.7, the “One Time
Surrender Date”), Tenant shall vacate and surrender to Landlord that portion of
the Leased Premises described in Exhibit A-1 attached hereto (the “Vacated
Premises” ), in good order and condition, reasonable wear and tear excepted.
Tenant shall have the one-time right to adjust the description of the Vacated
Premises attached as Exhibit A-1

 

2



--------------------------------------------------------------------------------

hereto subject to Tenant’s compliance with the following conditions: (a) Tenant
shall give Landlord written notice of the change (which notice shall include the
proposed revised Exhibit A-1 and the amount of the increase or decrease in the
square footage of the Vacated Premises located in the Facility as compared to
the Exhibit A-1 previously agreed upon) on or before December 15, 2019; (b) the
change to the Vacated Premises described in Exhibit A-1 shall only involve a
change to the portion of the Vacated Premises located in the Facility and shall
not involve areas of the Leased Premises located outside the Facility; (c) the
Vacated Premises located in the Facility shall not exceed 993,000 square feet
and (d) the Vacated Premises located in the Facility shall be contiguously
located and shall not be separated by or interspersed with Retained Premises
(except to the extent of the “Vacated Premises/Office Space” currently
designated on Exhibit A-2). Thereafter, Tenant shall retain the balance of the
Leased Premises (the “Retained Premises”) which thereafter shall be the “Leased
Premises” for the purpose of this Lease, as described in Section 1.9 below.
Tenant shall have no right to use or occupy any of the Vacated Premises after
the One Time Surrender Date, and, if vacated by Tenant in compliance with the
terms and conditions of this Lease, Tenant shall not be responsible for and
shall not have any obligation with respect to the Vacated Premises, except as
set forth in this Second Amendment. If Tenant fails to fully vacate the Vacated
Premises in conformity with this Lease by the One Time Surrender Date, then
Tenant shall proceed to fully vacate the Vacated Premises as soon as possible
and Tenant shall remain liable for the payment of Rent hereunder at the full
unreduced rate provided for in Section 4.1(b) for all of the Leased Premises
plus the Delay Fee (as defined below). If Tenant has not fully vacated the
Vacated Premises in conformity with this Lease within 10 days after the One Time
Surrender Date, Landlord may, at its option (and in addition to collecting full
unreduced Rent under Section 4.1(b) and the Delay Fee as provided herein),
declare an Event of Default hereunder. “Delay Fee” means an amount determined as
follows: (i) if Tenant has failed to fully vacate the Vacated Premises in
conformity with this Lease by the One Time Surrender Date, an amount equal to
ten percent (10%) of the monthly Rent then due hereunder; (ii) if Tenant has
failed to fully vacate the Vacated Premises in conformity with this Lease by the
one month anniversary of the One Time Surrender Date, an amount equal to twenty
percent (20%) of the monthly Rent then due hereunder; and (iii) if Tenant has
failed to fully vacate the Vacated Premises in conformity with this Lease by the
second month anniversary or any subsequent monthly anniversary of the One Time
Surrender Date, an amount equal to fifty percent (50%) of the monthly Rent then
due hereunder as of the applicable monthly anniversary.

Section 1.6 Access to Vacated Premises. It is understood that Landlord will seek
to lease the Vacated Premises to one or more tenants (the “Other Tenants”) for
their use and occupation. In connection therewith, Tenant agrees that Tenant
shall cooperate with Landlord in permitting access to the

 

3



--------------------------------------------------------------------------------

Leased Premises at any time prior to the Conversion Date (as defined below),
subject to reasonable prior arrangements made between Landlord and Tenant from
time to time. It is further understood that any Other Tenant shall, in
connection with leasing the Vacated Premises, have the option to (a) purchase
from Tenant for its fair market value all equipment (including cranes, power
units and the like) located in the Vacated Premises, said purchase to take place
simultaneously with the commencement of said Other Tenant’s lease or (b) request
the removal of all equipment (including cranes, power units and the like)
located in the Vacated Premises, said removal to take place prior to the
commencement of said Other Tenant’s lease, which such removal and the repair of
any damage caused by such removal being at Tenant’s sole cost and expense. Prior
to entering into a lease or leases with any Other Tenant that is a Competitor,
Landlord shall obtain the written approval by Tenant of such Other Tenant. For
purposes of this Section 1.6 a “Competitor” shall mean an entity that is a
builder or rebuilder of the specific kinds of railcars built by Tenant as more
particularly identified on Schedule 1.6 attached hereto.

Section 1.7 Acceleration of One Time Surrender Date Landlord may give Tenant
written notice of Landlord’s request that Tenant agree to accelerate the One
Time Surrender Date to a date that is at least 270 days from the date of such
written notice. Tenant shall endeavor to accommodate such request and shall
provide Landlord with a written response within 10 days either agreeing to the
accelerated date proposed by Landlord or proposing an alternative date. Failure
to respond shall be deemed acceptance of the proposed date. Once Landlord and
Tenant mutually agree to a new accelerated One Time Surrender Date, the parties
shall confirm such date in writing and such date shall then become the One Time
Surrender Date for purposes of this Lease.

Section 1.8 Staged Vacating of Leased Premises and Multiple Partial Surrender
Dates. The parties acknowledge and agree that in connection with Landlord’s
efforts to lease the Vacated Premises to Other Tenants, it may be necessary or
advantageous to accelerate the vacation and surrender by Tenant of only some and
not all of the Vacated Premises from time to time prior to the One Time
Surrender Date and Tenant agrees that Landlord may stage the Tenant’s vacation
and surrender of the Vacated Space so that Tenant will surrender portions of the
Vacated Space on various dates as requested by Landlord pursuant to the terms
and conditions of this Section 1.8. Landlord may give Tenant written notice of
Landlord’s request that Tenant agree to vacate and surrender a portion of the
Vacated Premises (the “Partially Vacated Premises”) on any date prior to the One
Time Surrender Date (a “Partial Surrender Date”), which notice shall describe
the Partially Vacated Premises and the Partial Surrender Date. The Partial
Surrender Date must be a date that is at least 270 days from the date of such
written notice. Tenant shall endeavor to accommodate such request and shall
provide Landlord with a written response within 10 days either

 

4



--------------------------------------------------------------------------------

agreeing to the Partially Vacated Premises and the Partial Surrender Date or
proposing an alternative Partial Surrender Date. Failure to respond shall be
deemed acceptance of the proposed Partially Vacated Premises and the Partial
Surrender Date. The parties agree that multiple Partial Surrender Dates and the
creation of multiple Partially Vacated Premises are allowed hereunder. Tenant
shall have no right to use or occupy any of the Partially Vacated Premises after
the associated Partial Surrender Date occurs. If Tenant fails to fully vacate
the Partially Vacated Premises in conformity with this Lease by the applicable
Partial Surrender Date, then Tenant shall proceed to fully vacate the Partially
Vacated Premises as soon as possible and Tenant shall remain liable for the
payment of Rent hereunder at the full unreduced rate provided for in
Section 4.1(b) for all of the Leased Premises (except for any previous
reductions in rent pursuant to Section 4.4 for the vacation and surrender of
Partially Vacated Premises on a prior Partial Surrender Date) plus the Partial
Vacation Delay Fee (as defined below). If Tenant has not fully vacated the
Partially Vacated Premises in conformity with this Lease within 10 days after
the Partial Surrender Date, Landlord may, at its option (and in addition to
collecting Rent at the rate provided herein and the Partial Vacation Delay Fee
as provided herein), declare an Event of Default hereunder. “Partial Vacation
Delay Fee” means an amount determined as follows: (i) if Tenant has failed to
fully vacate the Partially Vacated Premises in conformity with this Lease by the
Partial Surrender Date, an amount equal to ten percent (10%) of the monthly Rent
then due hereunder; (ii) if Tenant has failed to fully vacate the Partially
Vacated Premises in conformity with this Lease by the one month anniversary of
the Partial Surrender Date, an amount equal to twenty percent (20%) of the
monthly Rent then due hereunder; and (iii) if Tenant has failed to fully vacate
the Partially Vacated Premises in conformity with this Lease by the second month
anniversary or any subsequent monthly anniversary of the Partial Surrender Date,
an amount equal to fifty percent (50%) of the monthly Rent then due hereunder as
of the applicable monthly anniversary. If Landlord has not previously requested
the vacation and surrender of all of the Vacated Premises pursuant to Partial
Surrender Dates under this Section 1.8, any remaining portions of the Vacated
Premises shall be deemed to be Partially Vacated Premises with a Partial
Surrender Date of December 31, 2021 and the Tenant’s failure to fully vacate and
surrender any such portion of the Vacated Premises by such date shall be subject
to the provisions of this Section 1.8 above as it relates to Rent payment,
Partial Vacation Delay Fees and Landlord’s right to declare an Event of Default.

Section 1.9 Change to Definition of Leased Premises. Each time the Tenant
vacates and surrenders to Landlord all or any portion of the Vacated Premises
(including Partially Vacated Premises), the definition of Leased Premises
hereunder shall automatically be revised to equal the Leased Premises less the
applicable portion of the Vacated Premises (including all Partially Vacated
Premises surrendered and vacated from time to time).

 

5



--------------------------------------------------------------------------------

(d)    Rent Reduction on Conversion Date(s). Section 4.1 of the Lease is hereby
amended by deleting clauses (b) and (c) thereof and inserting the following as
clauses (b), (c), and (d):

“(b)    [***] per month for each of the subsequent months of the Initial Term
until the Conversion Date (as defined in Section 4.4 below), subject to any
reductions provided for pursuant to the terms and conditions of Section 4.4;

(c)    [***] per month for each month subsequent to the Conversion Date through
the end of the Initial Term (based on the assumption that Tenant is renting
1,157,909 square feet of space in the Facility; provided, however: (i) the
parties shall agree by December 15, 2019 on an addition to the foregoing Base
Rent amount to add a base rental rate applicable to the “Front Office” space
exclusively used by Tenant in the Facility, which rate shall be discounted to
account for improvements to such space previously paid for by Tenant and (ii) if
Tenant exercises the option under Section 1.5 to change the amount of Vacated
Premises located in the Facility, then the foregoing Base Rent amount shall be
adjusted by increasing such amount on the basis of the increase in the amount of
square feet of Vacated Premises (and conversely the Retained Space) located in
the Facility based on a rental rate of [***] per square foot;

(d)    The CPI Adjusted Base Rent (as hereinafter defined) for each of the 120
months constituting the First Extension Term and the Second Extension Term. For
the first 12 months of the First Extension Term, the CPI Adjusted Base Rent
shall be the monthly Base Rent in effect immediately prior to the First
Extension Term adjusted upward by the amount of the percentage increase (if any)
in the Consumer Price Index (as hereinafter defined) for the calendar month of
December 2011 over December 2021. For each 12 month period thereafter, the CPI
Adjusted Base Rent shall be the monthly Base Rent in effect immediately prior to
such 12 month period adjusted upward by the amount of the greater of (i) 2.0% or
(ii) the percentage increase (if any) in the Consumer Price Index for the
calendar month immediately preceding such 12 month period over the same month in
the immediately preceding year. “Consumer Price Index” shall mean the Consumer
Price Index for All Urban Consumers, published by the Bureau of Labor Statistics
of the United States Department of Labor for All Items—New York-Northern New
Jersey-Long Island, NY-NJ-CT-PA (1982-84=100), or any successor index thereto as
hereinafter provided. In the event that the Consumer Price Index is converted to
a different standard reference base or otherwise revised in the terms or number
or kind of items contained therein or otherwise, the determination to be made
shall be made with the use of such conversion factor, formula or table for
converting the Consumer Price Index as may be published by the Bureau of Labor
Statistics or, if said Bureau shall not publish the same, then with the use of
such conversion factor, formula or table as may be published by Prentice-Hall,
Inc. or any other nationally recognized publisher of similar statistical

 

6



--------------------------------------------------------------------------------

information, or if a conversion factor, formula or table is unavailable, the
parties shall, acting reasonably (within ten (10) business days thereof) agree
upon in writing to use any other method to adjust the Consumer Price Index, or
any successor thereto, to the figure that would have been arrived at had the
manner of computing the Consumer Price Index in effect on the date of this Lease
not been altered; if the Consumer Price Index ceases to be published on a
monthly basis, then the shortest period for which the Consumer Price Index is
published which includes the relevant months shall be used; if the Consumer
Price Index ceases to be published, and there is no successor thereto, such
other index as Landlord and Tenant shall agree upon in writing shall be
substituted for the Consumer Price Index.”

(e)    Rent Reduction on Conversion Date(s). Section 4.4 of the Lease is hereby
deleted and the following is hereby substituted therefor:

Section 4.4 Conversion Date; Rent Reduction for Partial Surrender Dates. Once
Tenant has completely and fully surrendered all of the Vacated Premises in full
conformity with the terms and conditions of this Lease, the date immediately
succeeding such surrender of all of the Vacated Premises shall be the
“Conversion Date” (which shall date shall occur no later than January 1, 2022).
If Partial Surrender Dates are created hereunder pursuant to Section 1.8 above,
then Base Rent payable under Section 4.1(c) shall be reduced as provided for
herein (but subject to the terms of Section 1.8 for Tenant’s failure to properly
vacate). On each Partial Surrender Date where Tenant has completely and fully
surrendered the applicable Partially Vacated Premises in full conformity with
the terms and conditions of this Lease, the monthly Base Rent due under
Section 4.1(c) shall be reduced by the amount obtained by multiplying the number
of square feet in such Partially Vacated Premises by [***] and dividing the
product obtained by 12. If the Conversion Date or any such Partial Surrender
Date occurs on a date that is not the first day of a month, then the change in
rent occurring on such date shall be prorated on a daily basis for such partial
month.

(f)    Insurance and Casualty After Conversion Date. Due to Tenant no longer
leasing the entirety of the Facility after the Conversion Date, certain
obligations and rights related to casualties and insuring of the Facility need
to be adjusted as between Tenant and Landlord. Therefore, notwithstanding
Section 4.3 of the Lease, commencing on and after the Conversion Date, the
following provisions of the Lease shall be amended as follows:

(i)    The introductory sentence of Section 6.2 of the Lease shall be amended
and restated as follows:

“Except as otherwise provided in Section 6.4 below, Tenant, at its sole cost and
expense, shall procure and Tenant shall maintain throughout the Term, the
following policies of insurance:”

 

7



--------------------------------------------------------------------------------

(ii)    Section 6.4 of the Lease shall be amended by addition the following
sentence at the end thereof:

Notwithstanding the foregoing provisions of this Section 6.4, commencing on and
after the Conversion Date, Tenant shall cause the insurance premium for the
property insurance coverage required under the first paragraph of Section 6.2(a)
above to be billed separately by the insurance company providing such coverage
as follows: (i) the premium for such coverage related to the Retained Premises
shall be billed to and paid by Tenant and (ii) the premium for such coverage
related to the Vacated Premises shall be billed to and paid by Landlord. The
determination of the allocation of the premiums for such coverage between the
Retained Premises and the Vacated Premises shall be made in a commercially
reasonable and good faith manner considering the relative size, use and
construction of the Retained Premises and the Vacated Premises. Either Landlord
or Tenant may request an explanation of the basis for such allocation of
premiums from the insurance company. If either Landlord or Tenant is
dissatisfied with such explanation, they may request a review by an independent
insurance broker or consultant, at the cost and expense of the dissatisfied
party. If the independent insurance broker or consultant determines that the
allocation of premiums does not reflect a commercially reasonable and good faith
allocation considering the relative size, use and construction of the Retained
Premises and the Vacated Premises, Landlord and Tenant shall cause the insurance
company to reallocate the premium in conformity with such finding.

(iii)    Section 6.10 of the Lease shall be amended by addition the following
sentence at the end thereof:

Notwithstanding the foregoing provisions of this Section 6.10, commencing on and
after the Conversion Date, the deductible related to a casualty insurance claim
shall be allocated between the Vacated Premises and the Retained Premises based
on the relative percentage of the claim allocated to such portion of the
Facility or such other allocation as may be mutually agreed upon in writing by
Landlord and Tenant. For example, if 90% of the claim amount was associated with
damage to the Retained Premises and 10% of the claim amount was associated with
damage to the Vacated Premises, 90% of any deductible would be allocated to
Tenant and the Retained Premises and 10% of the deductible would be allocated to
Landlord and the Vacated Premises.

(iv)    Section 7.1 of the Lease shall be amended by adding the following
sentences at the end thereof:

Landlord and Tenant acknowledge and agree that commencing on and after the
Conversion Date (i) Tenant’s obligations under this Section 7.1 shall only apply
to the Leased Premises (and the portion of any Improvements

 

8



--------------------------------------------------------------------------------

located thereon) as such are reduced by the removal of the Vacated Premises
therefrom and (ii) in the event of damage to, or destruction of, any
Improvements on the Vacated Premises, by fire or other casualty, Landlord, at
its sole cost and expense and in its sole discretion, may (A) repair, restore or
rebuild the same (or such portions thereof as Landlord may determine, in its
sole discretion) to the quality and condition existing immediately prior to such
event of damage of destruction or (B) not repair or restore or rebuild the same,
in which case, Landlord shall at its cost and expense create a physical barrier
between the portions of the Facility that constitute the Vacated Premises and
the Retained Premises using such materials and construction methods as Landlord
shall propose, and which Tenant consents to, with such consent not being
unreasonably withheld, conditioned, or delayed; provided, that, Landlord shall
not be obligated to repair or replace any Improvements located on the Retained
Premises in connection with the creation of such physical barrier.

(v)    Article VII shall be amended to add the following as Section 7.5 thereto:

Section 7.5 Administration of Casualty Claims after the Conversion Date. After
the Conversion Date, in the event of damage to, or destruction of, any
Improvements on the Vacated Premises or Retained Premises, by fire or other
casualty, the following provisions shall apply:

(a)    Tenant shall be obligated to notify the applicable insurance company and
make proof of loss. In the event the insurance claim related to such damage to,
or destruction of, by fire or other casualty, relates solely to the Vacated
Premises, then (i) Tenant shall make such proof of loss on behalf of Landlord,
and shall settle, adjust and compromise the claims related thereto only as
directed by Landlord in Landlord’s sole discretion, (ii) Tenant shall direct the
insurance company to pay all insurance proceeds payable for such claim directly
to Landlord, (iii) if Tenant fails to make any such filings or settle, adjust or
compromise the claims as directed by Landlord, then Landlord may, but shall not
be obligated to, file any such notices, proof of claims and settle, adjust or
compromise such claims.

(b)    In the event the insurance claim related to such damage to, or
destruction of, by fire or other casualty, relates solely to the Retained
Premises, then Tenant shall make such proof of loss, and shall settle, adjust
and compromise the claims related thereto as Tenant may determine; provided,
that the foregoing does not relieve Tenant of any of its other obligations
hereunder after a casualty, including, but not limited to, Sections 7.1 and 7.3.

(c)    In the event the insurance claim related to such damage to, or
destruction of, by fire or other casualty, relates to both the Vacated Premises
and the Retained Premises, then (i) Tenant and Landlord shall

 

9



--------------------------------------------------------------------------------

mutually agree on the proof of loss; (ii) Tenant and Landlord must mutually
agree on the terms of any settlement, adjustment or compromise of the claims
related thereto, including, but not limited to the allocation of any proceeds
between the Retained Premises and the Vacated Premises, (iii) Tenant shall
direct the insurance company to pay the insurance proceeds allocated to the
Vacated Premises directly to Landlord; and (iv) Landlord shall direct the
insurance company to pay the insurance proceeds allocated to the Retained
Premises directly to Tenant. The foregoing does not relieve Tenant of any of its
other obligations hereunder after a casualty, including, but not limited to,
Sections 7.1 and 7.3. In connection with the allocation of insurance proceeds
under this Subsection 7.5(c), the allocation shall be based on the estimate of
the cost of repair or reconstruction of the damaged Improvements located in the
Retained Premises and the Vacated Premises (with the allocation of deductibles
addressed by Section 6.10). If the parties cannot agree on the relative costs of
such repair or reconstruction of the damaged Improvements as between those
located in the Retained Premises and the Vacated Premises, then either party may
request a review and a determination by an independent insurance casualty claims
adjuster, the cost and expense of which shall be shared equally by each party.
Once the independent insurance casualty claims adjuster determines the relative
costs of such repair and reconstruction as between the Retained Premises and the
Vacated Premises, the insurance proceeds shall be allocated (with the allocation
of deductibles addressed by Section 6.10) on such basis.        

(g)    Deletion of Certain Lease Provisions. Sections 6.9, 9.4 and 11.3 of the
Lease are hereby deleted and the following substituted therefor in each case
after the Section number designation: “[Intentionally Deleted].”

(h)    Conversion Alterations. Section 10.1 and the first sentence of
Section 10.2 of the Lease are hereby deleted and the following is substituted
for Section 10.1 after the Section number designation: “[Intentionally
Deleted].”

(i)    Alterations. Section 10.4(a) of the Lease is hereby amended by inserting
the following sentence therein as the first sentence thereof:

“Subject to Landlord’s prior written consent, Tenant shall be permitted to make
all alterations, additions, build outs and improvements (hereinafter
“Alterations”) on the Leased Premises.”

(j)    Article XIII is hereby amended by adding the following as Section 13.4 at
the end thereof:

“Section 13.4 Shared Utilities. It is acknowledged that the Retained Premises
and the Vacated Premises share certain utilities services. On or before the
Conversion Date, Landlord shall (at its sole cost and expense) arrange for all
such utilities to be separately metered or to be submetered as between the
Retained Premises and the Vacated Premises. To the extent that

 

10



--------------------------------------------------------------------------------

any such utilities services or the costs related thereto cannot practically be
so separately metered or submetered, the costs and charges related thereto shall
be reimbursed in part by Landlord to Tenant as part of Shared Facilities Costs
pursuant to clause (b) of Section 25.26 of this Lease.”

(k)    Purchase Option Application to Vacated Premises. Article XXI is hereby
amended by deleting the term “Leased Premises” wherever it occurs therein and
substituting the phrase “Leased Premises and any Vacated Premises” therefor.

(l)    Purchase Option Title Exceptions. Section 21.5 is hereby amended by
(i) deleting the word “and” before clause (e) in the first sentence thereof and
substituting a semicolon therefor and (ii) inserting the following at the end of
the first sentence thereof immediately prior to the period “and (f) any leases
entered into by Landlord and Other Tenants”.

(m)    Cross Usage Rights. Article XXV is hereby amended by adding the following
as Sections 25.25 and 25.26 at the end thereof:

Section 25.25 Creation and Retention of Cross Usage Rights. Landlord and Tenant
acknowledge that after the occurrence of a Partial Surrender Date, the Landlord
and Other Tenants shall need rights of ingress and egress to and over the
Retained Premises (or the amended Leased Premises) for the benefit of the
Vacated Premises. Tenant hereby agrees with Landlord, for the benefit of
Landlord, Other Tenants and each of their invitees, permittees and all others
claiming by or through them that such parties shall have, and Landlord as fee
owner of the Land, Leased Premises, Retained Premises and Vacated Premises shall
retain, the following rights (along with the right to allow others to use such
rights) all without being in breach or violation of the covenant of quiet
enjoyment or the conveyance of the leasehold estate to Tenant in any manner:

(a)    a non-exclusive, right, license and privilege for (i) the right of
passage and use, both pedestrian and automotive, over, across and upon any and
all portions of the Leased Premises upon which roads and/or driveways are now or
hereafter located for the purpose of ingress to and egress from the Vacated
Premises (and Tenant shall, at all times, provide reasonable and sufficient
access for pedestrian and motor vehicle ingress and egress to and from the
Vacated Premises to Haley Drive), (ii) right to park on any and all portions of
the Leased Premises upon which parking lots are now or hereafter located (and
Tenant shall, at all times, provide an aggregate number of parking spaces which
are adequate and sufficient to serve the Facility and all other buildings and
improvements located thereon from time to time and which comply with the
requirements of all applicable building or zoning codes of all governmental
authorities with jurisdiction over the Leased Premises and Vacated Premises;
provided that if additional parking lots or spaces are constructed due to an
Other Tenant to maintain such compliance, the costs thereof shall be Shared
Facilities Costs), (iii) the right to construct, maintain, operate, use and
locate utilities, including, but

 

11



--------------------------------------------------------------------------------

not limited to, electrical lines, gas lines, water lines, sewer lines, cable
television lines and telephone lines across and under the Leased Premises for
the purpose of providing utility services, to and from the Vacated Premises as
mutually agreed upon by Landlord and Tenant (such mutual approvals not to be
unreasonably withheld or delayed), (iv) the right to use all storm and surface
drainage pipes, conduits, basins, excavations, and other improvements now or
hereafter located on the Leased Premises for the drainage of water from the
Vacated Premises across or through the Leased Premises (and Tenant shall, at all
times, provide a commercially reasonable and sufficient drainage system approved
by the appropriate governmental authorities for the drainage of water from the
Vacated Premises across or through the Leased Premises to a publicly dedicated
storm sewer, a retention pond or other reasonable infrastructure for the
handling of water runoff); (v) the right of passage and use, over, across and
upon any and all portions of the Leased Premises upon which railroad tracks and
associated infrastructure of the passage of railcars are now or hereafter
located for the purpose of ingress to and egress from the Vacated Premises to
Norfolk Southern rail line; (vi) the right of pedestrian passage and use over,
across and upon any and all portions of the Leased Premises designated in
Exhibit C as “Pedestrian Easement” for the purpose of ingress to and egress from
the Vacated Premises designated as “Open Space” in Exhibit C to the portions of
the Leased Premises designated in Exhibit C as “Common Area” and from any
portion of the Vacated Premises to any other portion of the Vacated Premises
that is not contiguous; and (vii) the right of usage of restrooms, elevators,
data rooms and other amenities located in the portions of the Leased Premises
designated in Exhibit C as “Common Area.” Except as set forth in
Section 25.25(c) or Exhibit D, the foregoing rights of Landlord, the Other
Tenants and their respective invitees and permittees with respect to the usage
of the areas of the Leased Premises located outside the Facility are anticipated
and intended to be limited to the areas described as “Common use areas” in
Exhibit D. Tenant, to the extent otherwise permitted by the terms of this Lease
and in conformity with the other terms and conditions imposed by this Lease in
connection with such activities, retains the right to, and Landlord, with the
prior consent of Tenant (which consent shall not be unreasonably withheld,
conditioned or delayed) shall have the right to, relocate any of the utilities,
and the person undertaking such relocation shall pay all the costs thereof;
provided; however, that such relocation shall not materially interfere with any
existing or planned construction and shall conform to all applicable
governmental requirements. Tenant, to the extent otherwise permitted by the
terms of this Lease and in conformity with the other terms and conditions
imposed by this Lease in connection with such activities, shall also have the
right to relocate any of the roads, driveways or walkways that are now or may
hereafter provide ingress and egress to the Vacated Premises as long as such
relocated means of ingress and egress is not a materially less convenient means
of ingress and egress to a publicly dedicated right of way via the

 

12



--------------------------------------------------------------------------------

Leased Premises and during such relocation a sufficient means of such ingress
and egress is continuously provided. Tenant, to the extent otherwise permitted
by the terms of this Lease and in conformity with the other terms and conditions
imposed by this Lease in connection with such activities, shall also have the
right to relocate any of the storm and surface drainage pipes, conduits, basins,
excavations, and other improvements now or hereafter located on the Leased
Premises for the drainage of water from the Vacated Premises across or through
the Leased Premises to a publicly dedicated storm sewer, a retention pond or
other reasonable infrastructure for the handling of water runoff as long as such
relocated drainage system is a commercially reasonable and sufficient drainage
system approved by the appropriate governmental authorities for the drainage of
water from the Vacated Premises across or through the Leased Premises to a
publicly dedicated storm sewer, a retention pond or other reasonable
infrastructure for the handling of water runoff and during such relocation
suitable drainage is continuously provided. After the Partial Surrender Date,
Tenant shall not use the areas of the Leased Premises located outside the
Facility described as “Common use areas” in Exhibit D for storage of materials
of Tenant. The intention of the foregoing grants is to place a general right of
usage of the ingress, egress, utility and drainage infrastructure of the Leased
Premises for the purposes stated above on the Leased Premises, subject to the
limitations that as long as any proposed use of the Leased Premises by Tenant
will not interfere with the enjoyment of the usage rights herein reserved and
granted for the benefit of the Landlord, Other Tenants and each of their
invitees, permittees and all others claiming by or through them, and subject to
all other limitations, restrictions and other terms and conditions imposed on
the use of the Leased Premises by Tenant under this Lease, Tenant has the right
to use and enjoy all portions of the Leased Premises.

(b)    In addition to the Tenant’s other obligations of maintenance provided for
in this Lease, the Tenant shall at all times have a duty to maintain the Leased
Premises in a manner that will enable the Landlord, Other Tenants and each of
their invitees, permittees and all others claiming by or through them, full use
of the rights and access provided under this Section 25.25, which duty shall
include, without limitation, an obligation to (i) repair and maintain the roads,
driveways, parking spaces, and parking areas, (ii) remove all debris,
(iii) clean and maintain the Leased Premises and (iv) perform all other acts
necessary to enable the Landlord, Other Tenants and each of their invitees,
permittees and all others claiming by or through them to have the benefit of the
access and usage rights provided under this Section 25.25. If Tenant fails to
perform its obligations to maintain and repair as aforesaid within 30 days after
receipt of written notice from Landlord of the condition requiring maintenance
and repair, Landlord may perform such maintenance and repair, and Landlord (in
addition to any other rights of access to the Leased Premises provided for in
this Lease) is granted the right to enter on, over and across the Leased
Premises from time to time as may be reasonably necessary to effectuate such
maintenance and repair. Upon demand, Tenant shall reimburse Landlord all
reasonable costs and expenses incurred by Landlord in connection with such
maintenance and repair.

 

13



--------------------------------------------------------------------------------

(c)    Tenant shall coordinate and manage the use of the railroad tracks and
associated infrastructure located upon Leased Premises among Tenant, Landlord
and Other Tenants; provided, however, that Tenant shall not act in a manner
designed to frustrate the ability of Landlord and Other Tenants from having
access to and use of such railroad tracks and associated infrastructure. All
parties shall reasonably cooperate with each other in the scheduling of the use
thereof. To the extent that Tenant incurs costs for the movement of railcars for
Other Tenants, Tenant may bill such Other Tenant directly for reimbursement of
Tenant’s actual costs, provided, that, Tenant shall provide an estimate of such
costs before such costs are incurred.

(d)    This Section 25.25 is not intended, and shall not be construed, to
dedicate any easements to the general public or to grant to the general public
any rights whatsoever.

25.26    Shared Facilities.

(a)    It is acknowledged that the Retained Premises is in part located in
buildings and improvements which also contain the Vacated Premises, and that
Tenant has granted to Landlord certain cross-usage rights under Section 25.25 of
the Lease (the exterior and structural elements of said buildings and
improvements and the railroad tracks, roadways and other areas affected by said
cross-usage rights being herein collectively, the “Shared Facilities”).
Notwithstanding any other provisions of this Lease, Tenant shall perform the
following obligations for the entirety of the Shared Facilities as if the
entirety thereof were part of the Leased Premises: maintenance pursuant to
Article 9 and Section 25.25 of the Lease, all pursuant to the terms and
conditions of the Lease as if all of the Shared Facilities were part of the
Leased Premises, but recognizing that Tenant shall have no responsibility or
obligation with respect to the interior of any improvements which are part of
the Vacated Premises.

(b)    In consideration of the performance of its obligations under clause
(a) of this Section 25.26, during such time as the Vacated Space (or any part
thereof) shall be leased to an Other Tenant or Tenants (but only during such
times), Landlord shall reimburse Tenant for Landlord’s Proportionate Share (as
hereafter defined) of all actual costs incurred by Tenant in the performance of
said obligations with respect to the Shared Facilities (the “Shared Facilities
Costs”). Shared Facilities Costs shall include, without limitation, ordinary and
capital costs for labor and materials, equipment costs, utility charges, costs
of security, janitorial services, landscaping and pest control and management
and accounting fees and all other costs related thereto. Landlord’s
Proportionate Share shall be

 

14



--------------------------------------------------------------------------------

forty percent (40%) times the percentage of the Vacated Premises that is leased
to an Other Tenant or Tenants from time to time and shall be equitably adjusted
if the square footage of floor space in the Vacated Premises or Retained
Premises shall be increased or decreased from time to time. For example, if
fifty percent of the Vacated Premises is leased to an Other Tenant, then the
Landlord’s Proportionate Share shall be twenty percent (20%) (i.e. forty percent
(40%) times fifty percent (50%)).

(c)    Subject to the terms of Section 25.26(b), Landlord shall pay to Tenant
Landlord’s Proportionate Share of the Shared Facilities Costs as and when billed
by Tenant (but no more often than monthly), such payments to be made within
thirty (30) days after Tenant submits to Landlord a statement therefor from time
to time. Landlord shall cause Other Tenants to prepay to Landlord three months
of Shared Facilities Costs in order to insure prompt payment thereof.

(d)    Landlord may examine Tenant’s books and records relative to the Shared
Facilities Costs from time to time. Any request for examination must be made by
written notice from Landlord to Tenant from time to time, but not more than
twice in any calendar year. Tenant’s books and records pertaining to the
immediately preceding twelve (12) full calendar months shall be made available
to Landlord for inspection at the Leased Premises within thirty (30) days after
Tenant receives Landlord’s written notice. If Landlord fails to take written
exception to any item of Shared Facilities Costs disclosed in such inspection
within sixty (60) days after such inspection, or any item of Shared Facilities
Costs reflected in a statement submitted by Tenant within twenty-four
(24) months after submission of such statement, Landlord shall be deemed to have
accepted such statement and all such items and waived any further audit right
with respect thereto. If Landlord takes written exception to an item of Shared
Facilities Costs within the applicable period and such exception is not resolved
by Tenant and Landlord within twenty (20) days after Landlord’s notice taking
exception, Tenant shall submit the dispute to an independent certified public
accounting firm selected by Tenant and Landlord. If Landlord and Tenant are
unable to agree on an independent certified public accounting firm, Landlord may
select one of the five (5) largest national certified public accounting firms
for such purpose. Within sixty (60) days following its selection, the selected
accounting firm shall prepare and submit to Tenant and Landlord a certificate as
to whether the exception is proper and the amount owed by or to Tenant, which
determination shall be final and conclusive. If it is found that Landlord has
overpaid any amount required hereunder, Tenant shall refund such overpayment to
Landlord within thirty (30) days thereafter. If it is determined that the amount
of Shared Facilities Costs or Landlord’s Proportionate Share thereof, as set
forth in any statement, exceeded the amount which Landlord was obligated to pay
in respect thereof, (i) by three percent (3%) or more, Tenant shall bear all
costs of Landlord’s accountant or other reviewing entity and of such
certification, and (ii) by less than three percent (3%), Landlord shall bear all
costs of Landlord’s accountant or other reviewing entity and such certification.

 

15



--------------------------------------------------------------------------------

(n)    Exhibits. The Lease is hereby amended by adding the Exhibits and Schedule
attached hereto as Exhibits A-1, A-2, C and D and Schedule 1.6 to the end of the
Lease and replacing the current such Exhibit, if applicable.

3.    Notice. Landlord and Tenant hereby confirm that the following addresses
for Notice are substituted for the addresses for Notice set forth in
Section 25.3 of the Lease:

 

  If to Landlord:

The Teachers’ Retirement Systems of Alabama

      

201 South Union Street

      

Montgomery, Alabama 36130

      

Attn: M. Hunter Harrell

 

  and

Employees’ Retirement System of Alabama

      

201 South Union Street

      

Montgomery, Alabama 36130

      

Attn: M. Hunter Harrell

 

  With a copy to:

Maynard, Cooper & Gale, P.C.

      

1901 Sixth Avenue North

      

2400 Regions/Harbert Plaza

      

Birmingham, AL 35203-52618

      

Attn: Randall H. Morrow

 

  If to Tenant:

FREIGHTCAR ALABAMA, LLC

      

c/o FreightCar America, Inc.

      

2 North Riverside Plaza, Suite 1300, Chicago,

      

Illinois 60606

      

Attn:

 

  and

FreightCar America, Inc.

      

Two North Riverside Plaza

      

Suite 1300, Chicago, Illinois 60606

      

Attn:

 

  with a copy to:

Kelley Drye & Warren LLP

      

333 West Wacker Drive

      

26th Floor

      

Chicago, IL 60606

      

Attention: Andrew Pillsbury, Esq.

4.    Landlord’s Right to Sell. Landlord has and will continue to have the
right, at any time, to sell, in whole or in part, its interest in the Leased
Premises, the Vacated Premises, the Retained Premises. In the event of the sale
or other transfer of Landlord’s interest in the Leased

 

16



--------------------------------------------------------------------------------

Premises, upon the assumption by Landlord’s assignee of the obligations of
Landlord under this Lease, Landlord shall be released from all liability and
obligations hereunder arising out of any act, occurrence or omission relating to
the Leased Premises or the Lease occurring after the consummation of such sale
or transfer. Tenant agrees to attorn to any successor, assignee, mortgagee or
ground lessor of Landlord.

5.    Brokerage. Tenant and Landlord each represent and warrant to the other
party that they have had no dealings with any broker or agent in connection with
the Lease or this Second Amendment. Tenant covenants to pay, hold harmless,
indemnify and defend the Landlord from and against any and all costs, expenses
or liability (including, without limitation, reasonable attorney’s fees incurred
by the other party) for any compensation, commissions and charges claimed by any
broker or agent with respect to the Lease or this Second Amendment, or the
negotiation thereof.

6.    Full Force and Effect. Except as expressly modified herein, all of the
terms, covenants and conditions of the Lease remain in full force and effect.

7    Guarantor Consent and Acknowledgment. Guarantor hereby consents and agrees
to terms of this Second Amendment and the Lease as amended hereby. Guarantor
further acknowledges that their obligations as guarantor of the Lease under the
Guaranty have not been terminated, and are and shall remain in full force and
effect in accordance with the terms of the Guaranty.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Owner and Tenant have signed and sealed this Amendment as of
the day and year first above written.

 

LANDLORD:

   

TENANT:

TEACHERS’ RETIREMENT SYSTEMS OF ALABAMA, an instrumentality of the State of
Alabama     FREIGHTCAR ALABAMA, LLC, a Delaware limited liability company By:  
/s/ David G. Bronner     By:   /s/ Matthew S. Kohnke        Name: David G.
Bronner            Name: Matthew S. Kohnke        Title: CEO            Title:
CEO

 

    GUARANTOR: EMPLOYEES’ RETIREMENT SYSTEM OF ALABAMA, an instrumentality of
the State of Alabama     FREIGHTCAR AMERICA, INC. a Delaware corporation By:  
/s/ David G. Bronner     By:   /s/ Matthew S. Kohnke        Name: David G.
Bronner            Name: Matthew S. Kohnke        Title: CEO            Title:
CEO

 

18



--------------------------------------------------------------------------------

State of Alabama        )

                                     )    ss.:

County of Montgomery)

I, Emily Eaton, a notary (name and style of officer) in and for said County in
said State, hereby certify that David G. Bronner whose name as CEO of Teachers’
Retirement System of Alabama, is signed to the foregoing instrument, and who is
known to me, acknowledged before me on this day that, being informed of the
contents of the instrument, he or she, as such officer and with full authority,
executed the same voluntarily for and as the act of said entity.

Given under my hand this 26 day of February, 2019

 

/s/ Emily Eaton

Notary Public, Montgomery County, Alabama

My Commission Expires: 10-11-2021

 

19



--------------------------------------------------------------------------------

State of Alabama        )

                                     )    ss.:

County of Montgomery)

I, Emily Eaton, a notary (name and style of officer) in and for said County in
said State, hereby certify that David G. Bronner whose name as CEO of Employees’
Retirement System of Alabama, is signed to the foregoing instrument, and who is
known to me, acknowledged before me on this day that, being informed of the
contents of the instrument, he or she, as such officer and with full authority,
executed the same voluntarily for and as the act of said entity.

Given under my hand this 26 day of February, 2019

 

/s/ Emily Eaton

Notary Public, Montgomery County, Alabama

My Commission Expires: 10-11-2021

 

20



--------------------------------------------------------------------------------

State of                        )

                                     )    ss.:

County of                    )

I, Caroline Germeraad, a notary public (name and style of officer) in and for
said County in said State, hereby certify that Matthew Kohnke whose name as
Chief Financial Officer of FreightCar Alabama, LLC, is signed to the foregoing
instrument, and who is known to me, acknowledged before me on this day that,
being informed of the contents of the instrument, he or she, as such officer and
with full authority, executed the same voluntarily for and as the act of said
limited liability company.

Given under my hand this 26th day of February, 2019

 

/s/ Caroline Germeraad

Notary Public, State of IL County, Cook

My Commission Expires: Nov 3, 2021

State of                        )

                                     )    ss.:

County of                    )

I, Caroline Germeraad, a notary public (name and style of officer) in and for
said County in said State, hereby certify that Matthew Kohnke whose name as
Chief Financial Officer of FreightCar America, Inc., is signed to the foregoing
instrument, and who is known to me, acknowledged before me on this day that,
being informed of the contents of the instrument, he or she, as such officer and
with full authority, executed the same voluntarily for and as the act of said
limited liability company.

Given under my hand this 26th day of February, 2019

 

/s/ Caroline Germeraad

Notary Public, State of IL County, Cook

My Commission Expires: Nov 3, 2021

 

21